MEMORANDUM **
Appellant Erlinda M. Dalisay appeals the district court’s judgment dismissing her case for failure to state claim upon which relief can be granted. This court reviews the district court’s order de novo, and we affirm. See Love v. United States, 915 F.2d 1242 (9th Cir.1990); Gibson v. United States, 781 F.2d 1334, 1337 (9th Cir.1986).
Our review of the record and of appellant’s response to this court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.